Citation Nr: 1230792	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cerebral aneurysm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1963 to October 1985.  He had subsequent periods of service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

When this case was previously before the Board in September 2010 and January 2012, it was remanded for additional development.  The case has been returned to the Board for further appellate action.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  


FINDING OF FACT

While the Veteran has credibly asserted experiencing head trauma in service, there is no evidence of cerebral aneurysm in active duty or active duty for training, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current residuals of cerebral aneurysm, to include head trauma, and service, persuasively weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for cerebral aneurysm are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and what evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2005 and June 2006 pre-rating letters, the RO provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2006 RO rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the letters meet Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the reports of various VA examinations and medical opinions-obtained pursuant to the Board's remands.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2009 Board hearing, along with various written statements provided by the Veteran and by his friend.  The Board also finds that no additional RO action to further development the record in connection with the claim is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the remaining claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is entitled to service connection for cerebral aneurysm, as he believes that this disability is due to his active duty service and service with the National Guard.  He claims that he frequently hit his head while riding in tanks and armored personnel vehicles, and believes that this is a possible cause of the aneurysm.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

The Veteran's active duty service treatment records do not reflect any complaint, finding, or diagnosis with respect to cerebral aneurysm.  Likewise, there were no complaints or findings pertinent to head trauma.  

The Veteran's National Guard treatment records reflect no abnormalities with respect to the claimed disability on quadrennial examinations, including in August 1993.   

A November 2001 report from the Methodist Hospital reflects that the Veteran presented with a history of a large left cavernous aneurysm treated via endovascular approach with parent artery occlusion in 1993.  An impression of nine years status post parent artery occlusion for a large left cavernous aneurysm utilizing a combination of detachable balloons and platinum coils was indicated.  There was no evidence of new aneurysms and there remained a complete occlusion of the internal carotid artery.

A December 2001 report from private physician Dr. A. reflects that the Veteran was seen for follow-up for the cerebral aneurysm.  Dr. A. indicated that he initially evaluated the Veteran in 1993.  

The Veteran was evaluated for deployability with the National Guard in July 2004.  A history of cerebral aneurysm in 1993 or 1994 was noted.  A submitted report from private physician Dr. A. dated in June 2004 notes a history of balloon occlusion of the carotid artery for a cerebral aneurysm.  The Veteran was placed on a limited profile status in May 2005 due to his cerebral aneurysm.

On VA examination in January 2006, the Veteran reported that he started having double vision in his right eye in 1992.  Several doctor visits later, it was discovered that he had an aneurysm.  He reported continued symptoms of headaches and migraines.  The examiner diagnosed status post surgery for cerebral aneurysm.

During the Veteran's June 2010 Board hearing, he stated that he hit his head a number of times while riding in tanks and armored personnel vehicles during his active duty service and service with the National Guard.  He was not always wearing a helmet during these rides. He stated that he did not take these incidents seriously at the time and did not seek treatment.  He reported that he was diagnosed with the aneurysm in 1993 at the age of 29.  He had no family history of cerebral aneurysm, and indicated that his private neurologist told him that there could have been many causes of the disability, including genetics or head trauma.  The Veteran testified that he continued to suffer from symptoms such as migraines, weakness, and tingling.  

On VA examination in October 2010, the examiner indicated that he reviewed the Veteran's claims file, including service treatment records.  The Veteran reported that he first noted double vision in 1993.  He had no prior history of headaches, but stated that he bumped his head in service without any immediate sequelae.  He never lost consciousness.  The Veteran was diagnosed with cerebral aneurysm in 1993 and subsequently underwent endovascular left internal carotid artery occlusion using detachable balloons and thrombogenic coils.  After the procedure, he developed Horner syndrome and his left sixth nerve palsy gradually disappeared.  Since that time, the Veteran stated that he had different vision in the left eye with some peripheral vision restriction.  There were no other residuals and no family history of aneurysms.  

After physical examination, the examiner provided a diagnosis of status post left cerebral aneurysm repair with residuals left Horner's syndrome and subjective peripheral field vision impairment.  The examiner noted that no evidence had been presented regarding the head injury or otherwise linking the Veteran's aneurysm to service.  

An October 2010 statement from the Veteran's friend, C. H., notes that riding in or operating an armored personnel carrier did not usually involve a smooth ride.  He reported that there was frequently turbulence and passengers often hit their head.  He expressed the opinion that while the soldier wore protective equipment, it was not effective against extreme blows to the head.  He noted that soldiers often endured injuries inside these vehicles.  

The claims file was returned to the October 2010 VA examiner for addendum opinion.  The examiner noted the pertinent medical records reflecting no prior treatment for head injury.  She was unable to locate any evidence linking the Veteran's aneurysm to his military service.  She noted that while approximately 1 percent of aneurysm, based on certain features, are causally linked to head injury in literature, she found no documentation of head trauma in this case.  Hence, she could not comment on the relationship without resort to speculation.

On VA examination in June 2012, the Veteran described multiple incidents riding in track vehicles while in the military for the period from 1985 to 2006.  He reported one incident in which the vehicle rolled over and he was shaken up.  He indicated that he developed diplopia over the left eye in 1993, but did not seek attention for about one year until he was seen by a civilian neurosurgeon, who diagnosed carotid artery aneurysm.  He then underwent surgical correction.  The examiner noted that the Veteran had very mild Horner's syndrome that resulted from the neurosurgery for correction of the carotid artery aneurysm.

The examiner indicated that he reviewed the Veteran claims file, including service treatment records and the prior VA examination report and addendum opinion, and after eliciting the Veteran's complete medical history and conducting a physical examination, he assigned a diagnosis of carotid aneurysm.  He opined that it is less likely than not that this disability was incurred in service or caused by the claimed in-service injury and events.  In so finding, the examiner noted that there is nothing in the Veteran's military history to indicate a cause and effect relationship between his service and the carotid aneurysm diagnosed in 1993.  He opined that the Veteran's aneurysm would have appeared even if the Veteran had not been in the service.

The above-cited evidence clearly establishes a diagnosis of cerebral aneurysm in 1993 treated with subsequent surgery.  The Veteran has also asserted head trauma in service. However, the competent, probative evidence does not support a finding that any problems encountered in service, to include head trauma therein, have resulted in any current aneurysm disability. 

The Board notes that there is no evidence of cerebral aneurysm during service, or that the aneurysm first manifest during a period of ACDUTRA while the Veteran was with the National Guard.

Moreover, the June 2012 VA examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between any current residuals of cerebral aneurysm and service, and that opinion is not supportive of the claim.  Rather, the examiner considered the Veteran's statements about head trauma during service, and determined that the cerebral aneurysm would have occurred regardless of the Veteran's service.  These findings are consistent with the previous VA examiner's opinion, who also found it less likely than not that the Veteran's cerebral aneurysm was related to service.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his friend C. H., on his behalf.  However, none of this evidence provides a basis for allowance of the claim.  In this case, while the Veteran does not contend that the cerebral aneurysm occurred during service and that he had experience continuous symptoms since service, he reported that his in-service head injuries led to the development of the claimed aneurysm.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted that he hit his head on numerous occasions, and believes that this contributed to the development of the cerebral aneurysm.  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of a cerebral aneurysm is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his friend are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion on etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have limited probative value. The assertions are outweighed by the medical opinion of record that considered all the relevant evidence .

For all the foregoing reasons, the Board finds that the claim for service connection for cerebral aneurysm must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cerebral aneurysm is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


